DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 20, 21, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kohsaka et al. (US-20190185954-A1), hereinafter Kohsaka, in view of Peura et al. (WO 2014/128656 A1,), hereinafter Peura, as evidenced by Codecogs (“Impurities in Steel”)l, all originally of record in the Non Final Rejection of June 14, 2022.

Regarding claim 20, Kohsaka teaches a steel sheet having a composition on a mass basis of C: 0.07-0.20%, Si: 0.01-2.0%, Mn: 1.8-3.5%, Al: 0.01-2.0%, Cr: 0.001-1.0%, B: 0.0001-0.0050%, Mg: 0.0001-0.1%, Ti: 0.001-0.3%, N: 0-0.006%, S: 0-0.005%, P: 0-0.05%, Ni: 0.001-1.0%, Nb: 0.001-0.3%, balance being Fe and inevitable impurities ([0014]-[0017]), a tempered martensite area fraction of 70-100% ([0014]). Kohsaka specifically teaches inevitable impurities ([0014]), Codecogs provides evidence that steel impurities (Pg. 1 [1]) include oxygen at less than 0.025% (Pg. 2 [6]).  Kohsaka further teaches the steel sheet has a coating layer on a surface that is a galvannealed layer with aluminum of 0.001-3.5% and Iron at 0-20% ([0018]-[0020]).  
The compositional proportions disclosed by Kohsaka, as evidenced by Codecogs, overlap applicants claimed compositional and microstructural proportions and relational expression.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka, as evidenced by Codecogs, including those proportions, which satisfy the presently claimed compositional, microstructural and relational requirements.
Kohsaka further teaches where brittle-fractured steel is unacceptable ([0102]).  Examiner notes that “high” (with regards to “high resistance”) and “delayed” (with regards to “delayed fracture”) are subject to a broad reasonable interpretation, and avoidance of brittle steel therefore meets the requirements of resisting a degree of fracture, (i.e. “high resistance to delayed fracture”), of claim 20.  
Kohsaka does not specifically teach “press hardened”, nor the coating contains (FEx-Aly) intermetallic compounds resulting from the diffusion of iron into the aluminum alloy of the precoating (Kohsaka does teach coating includes aluminum alloy ([0018]-[0020]).  
Peura, is in a similar field of endeavor (i.e. is analogous to) to that of Kohsaka, steel strips with a galvannealed coating (with Iron, Al and Zinc in ranges that overlap Kohsaka) (Pg. 26 [4]-[5]), where the structure of the steel may be completely martensite (Pg. 19 [2]).   Peura teaches the iron of the steel strip diffuses into the metal coating, which maybe a galvannealed coating containing Al and Fe, to form intermetallic compounds (Pg. 26 [3]-[5]; where Al and Fe are in the coating, there are Fex-Aly compounds). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Kohsaka to incorporate the iron of the steel strip diffuses into the metal coating, which maybe a galvannealed coating containing Al and Fe, to form intermetallic compounds, taught by Peura.  The motivation for doing so would have been to have the intermetallic compounds in the metal coating layer and thereby avoid problems related to liquid metal embrittlement (Pg. 17 [2]), which reduces coating failures (Pg. 19 [3]).
Regarding “press hardened”, this is product by process language.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the coated steel of Kohsaka, in view of Peura, as evidenced by Codecogs meets the requirements of the claimed composition, the coated steel of Kohsaka, in view of Peura, as evidenced by Codecogs possesses the necessary structure to satisfy the presently claimed requirements.

Regarding claims 21 and 23, Kohsaka, in view of Peura, as evidenced by Codecogs, teaches each limitation of claim 20, as discussed above.  Kohsaka further teaches wherein the composition of the steel in mass basis includes 0.07-0.20% C and 0.01-2.0% Si ([0014]).
The compositional proportions disclosed by Kohsaka overlap applicants claimed proportions.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 25, Kohsaka, in view of Peura, as evidenced by Codecogs, teaches each limitation of claim 20, as discussed above.  Kohsaka further teaches a ferrite area fraction of 0-30% ([0014).
The microstructural proportions disclosed by Kohsaka overlap applicants claimed proportions.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka including those proportions, which satisfy the presently claimed microstructural requirements.

Regarding claims 26 and 27, Kohsaka, in view of Peura, as evidenced by Codecogs, teaches each limitation of claim 20, as discussed above.  Kohsaka further teaches a thickness of the steel is 0.4-3.2mm and a tensile strength of 950 MPa ([0012]).
The thickness and tensile strength proportions disclosed by Kohsaka overlap applicants claimed proportions.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka including those proportions, which satisfy the presently claimed thickness and tensile strength requirements.

Regarding claim 28, Kohsaka, in view of Peura, as evidenced by Codecogs, teaches each limitation of claim 20, as discussed above.  Kohsaka further teaches yield strength of 1021 MPa as the highest yield strength value of an inventive example.
The yield strength upper limit proportions disclosed by Kohsaka overlap applicants claimed proportions.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka including those proportions, which satisfy the presently claimed yield strength upper limit requirements.

Allowable Subject Matter
Claims 22, 24 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record to the instantly claimed steel part is Kohsaka et al. (US-20190185954-A1), hereinafter Kohsaka.  a steel sheet having a composition on a mass basis of C: 0.07-0.20%, Si: 0.01-2.0%, Mn: 1.8-3.5%, Al: 0.01-2.0%, Cr: 0.001-1.0%, B: 0.0001-0.0050%, Mg: 0.0001-0.1%, Ti: 0.001-0.3%, N: 0-0.006%, S: 0-0.005%, P: 0-0.05%, Ni: 0.001-1.0%, Nb: 0.001-0.3%, balance being Fe and inevitable impurities ([0014]-[0017]), a tempered martensite area fraction of 70-100% ([0014]). Kohsaka specifically teaches inevitable impurities ([0014]), Codecogs provides evidence that steel impurities (Pg. 1 [1]) include oxygen at less than 0.025% (Pg. 2 [6]).  Kohsaka further teaches the steel sheet has a coating layer on a surface that is a galvannealed layer with aluminum of 0.001-3.5% and Iron at 0-20% ([0018]-[0020]).  
The compositional proportions disclosed by Kohsaka as evidenced by Codecogs overlap applicants claimed compositional and microstructural proportions and relational expression.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka as evidenced by Codecogs, including those proportions, which satisfy the presently claimed compositional, microstructural and relational requirements.
Kohsaka further teaches where brittle-fractured steel is unacceptable ([0102]).  Examiner notes that “high” (with regards to “high resistance”) and “delayed” (with regards to “delayed fracture”) are subject to a broad reasonable interpretation, and avoidance of brittle steel therefore meets the requirements of resisting a degree of fracture, (i.e. “high resistance to delayed fracture”), of claim 20.  
Kohsaka does not specifically teach “press hardened”, nor the coating contains (FEx-Aly) intermetallic compounds resulting from the diffusion of iron into the aluminum alloy of the precoating.  Kohsaka does not teach or suggest, alone or in combination with the prior art the content of Mn is 0.55-1.40%, nor wherein an average size dav of oxides, carbonitrides, sulfides and oxisulfides is less than 1.7 micron and wherein at least one of the conditions (C1) or (C2) is fulfilled: (C1): the sum N(MgO+MgO-Al2O3) of the numbers of MgO and MgO-Al2O3 particles per area units is higher than 90 per mm2, -(C2): the number  N(MgO-TixOy) of MgO-TixOy particles per unit area is higher than 100 per mm2 with the average size lower than 1 micron, nor the steel part has a resistance to delayed fracture greater than or equal to 3 x 1016 x TS -4.345 + 100, wherein TS is said tensile strength (which applicant notes is dependent on C1 or C2 being met (Pg. 9 Lns. 18-24)).  Nor does Kohsaka teach substantially identical processing that would necessarily result in C1 or C2 being met.

Response to Arguments
Applicant’s claim amendments filed September 09, 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of June 14, 2022 has been withdrawn. 

Applicant’s arguments, see Pg. 8 [2] - Pg. 9 [3], filed September 09, 2022, with respect to the rejection(s) of claim(s) 20-28 under 35 U.S.C. 112(b) for the microstr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s claim amendments filed September 09, 2022, with respect to claim rejections of claims 23 and 24 under 35 U.S.C. 112 have been fully considered and are persuasive.  The objections of June 14, 2022 has been withdrawn. 

Applicant's arguments filed September 09, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicant relies upon alleged evidence of criticality; however, none of the samples referenced are single variable comparisons, and it is not definite that the point of difference emphasized by applicant is what caused the unexpected results.  For example, sample RB is too low in content of Mg and Al (not only Mg as referenced by applicant), and further the duration of tD is out of the range of applicant; the wrong oxides are present and neither C1 nor C2 is fulfilled.  As it is unclear which variable or combination of variables impacted the results, such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02 (b)).  The references to the specification do not provide any data that is of statistical and practical relevance to make these arguments persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.C./Examiner, Art Unit 1784        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784